Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 11-25 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a moving carrier, comprising: a bottom frame assembly; a first support member having a first end portion and a second end portion, wherein the first end portion is connected with the bottom frame assembly; and at least one link assembly comprising a link member, a first connect member, a second connect member, and two adapter members, wherein the link member is disposed at the second end portion of the first support member, the first connect member and the second connect member are disposed on the link member and connected to the second end portion of the first support member through the link member, the adapter members are disposed corresponding to ends of the first connect member and the second connect member, and each of the adapter members has an adapter portion, however, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein, in the process of changing positions of the first connect member and the second connect member relative to the link member, the adapter portions are oriented to the same direction as required by Claim 1.
Although the prior art discloses folding method of a moving carrier, wherein the moving carrier comprises a bottom frame assembly, a first support member, a link assembly, a second support member, and two carry members, the first support member 
Although the prior art discloses a moving carrier, comprising: a bottom frame assembly; a first support member having a first end portion and a second end portion, wherein the first end portion is connected with the bottom frame assembly; and at least one link assembly comprising a link member, a first connect member, a second connect member, and two adapter members, wherein the link member is disposed at the second end portion of the first support member, the first connect member and the second connect member are disposed on the link member and connected to the second end portion of the first support member through the link member, the adapter members are disposed corresponding to ends of the first connect member and the second connect .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618